PER CURIAM.
Ira Wayne Madison appeals from the district court’s order granting summary judgment in favor of the Defendants in his civil action challenging Division Operating Procedure 864, a prison grooming policy requiring that male inmates’ hair not be more than one inch in thickness/depth and prohibiting beards. We have reviewed the record and the district court’s opinion, along with Madison’s allegations of error, and find no reversible error. Accordingly, we affirm on the reasoning of the district court. DeBlasio v. Johnson, and Madison v. Angelone, 128 F.Supp.2d 315 (E.D.Va. 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.